DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-11 and 15, the examiner found no reference in the prior art that disclosed or rendered obvious a computed tomography apparatus compromising processing circuitry configured to adjust a temperature amount used to regulate a temperature of a photon counting detector according to whether an imaging mode is a substance discrimination mode or a substance non-discrimination mode and including all limitations recited in independent claim 1.
As per claim 12 and dependent claim 13, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray computed tomography apparatus comprising: processing circuitry configured to adjust a cooling amount to reduce a temperature of the photon counting detector according to whether imaging data is collected using one bin or a plurality of bins and including all limitations recited in independent claim 12.
As per claim 14, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
adjusting a cooling amount to reduce a temperature of the photon counting detector according to whether imaging data is collected using one bin or a plurality of bins and including all limitations recited in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884